People v Reyes (2014 NY Slip Op 07776)





People v Reyes


2014 NY Slip Op 07776


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, JJ.


9254 5388/97

[*1]The People of the State of New York, Appellant,
vSandra Reyes, Defendant-Respondent.


Robert T. Johnson, District Attorney, Bronx (Richard J. Ramsay of counsel), for appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Katherine Skolnick of counsel), for respondent.

Order, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), entered on or about October 25, 2011, which granted defendant's CPL 440.10 motion to vacate a judgment of the same court and Justice, rendered October 21, 1999, convicting defendant, on her plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing her to a term of five years' probation, unanimously reversed, on the law, and the judgment reinstated.
The judgment of conviction was vacated pursuant to Padilla v Kentucky (559 US 356 [2010]), which was decided after defendant's conviction had become final. In view of the Court of Appeals' determination that the Padilla rule will not be applied retroactively in the courts of this state (People v Baret, 23 NY3d 777 [2014]), we reverse the order granting defendant's CPL 440.10 motion and reinstate the judgment of conviction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK